DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first case includes a holding groove at the hook frame member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation “the folding region of the first frame member” in lines 2-3 is unclear as there is insufficient antecedent basis for this limitation in the claim. The Examiner suggest “a folding region of the first frame member” for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) The claimed subject matter “the first case includes a holding groove at the hook frame member” is unclear. While the specification discloses that in one embodiment that the holding groove 161 can be located in the lower case 160 (i.e. third case) and alternately in other embodiments the holding groove 161 can be located at the hook frame member, see [0071] of the current application, nowhere is it disclosed that a holding groove is included in the third case and an additional holding groove located at the hook frame member of the first case. Are two holding grooves being claimed? If one holding groove is being claimed, is it included in the third case or is it included in the first case?


Claims 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the limitation “the folding region of the first frame member and the second frame member” in ln. 2-3 is unclear. It is unclear whether there is one folding region for both first and second frame member or if there are two folding regions one for each first and second frame member respectively. 
For the purpose of examination, the Examiner will interpret this as one folding region for both first and second frame member.
Claims 5-21 depending from claim 4 would therefore also be rejected.

Regarding claim 20, the limitation “a holding groove” in ln. 2 is unclear. It is unclear whether reference is being made to the holding groove previously claimed in claim 18 or to an additional holding groove.
For the purpose of examiner, the Examiner will interpret this as the holding groove previously claimed in claim 18.
Further, it is unclear whether the holding groove is included in the third case as claimed in claim 18, in the first case as claimed in claim 20 or is the holding groove included in the third case and positioned adjacent to the first case proximate the hook frame member.
For the purpose of examination, the Examiner will interpret this as the holding groove being included in the third case and positioned adjacent to the first case proximate the hook frame member.

Regarding claim 21, the limitation “the holding groove” in ln. 1 is unclear. It is unclear whether reference is being made to the holding groove previously claimed in claim 18 or to the holding groove claimed in claim 20.
For the purpose of examination, the Examiner will interpret this as the holding groove claimed in claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 20180213663.

Regarding claim 1, Lin US 20180213663 discloses a folding display device (100 in Fig. 1 and 25), comprising: 
a flexible display panel (40 in Fig. 25) that is configured to be folded (as depicted in Fig. 26-29); 
a first case (11 in Fig. 5) positioned at a periphery of the flexible display panel (40), 
the first case (11) including a frame structure (frame structure of 11 in Fig. 5) having 
a first frame member (top sidewall of 11 in Fig. 5), 
a second frame member (bottom sidewall of 11 in Fig. 5), and 
middle sidewall of 11 connecting top and bottom sidewalls of 11 in Fig. 5); 
a mid-frame (31 in Fig. 1 and 11) positioned adjacent to the flexible display panel (40); 
a plurality of holes (315/314 in Fig. 11) extending through the mid-frame (31) at a folding region (middle region of 31) of the mid-frame (31); 
a second case (21 in Fig. 7) positioned adjacent to the mid-frame (31), the second case (21) having a hinge part (32 in Fig. 1 and 25) overlapping the plurality of holes (315/314) in the mid-frame (31); and 
a third case (22 in Fig. 7) positioned adjacent to the second case (21) and configured to support the second case (21 as depicted in Fig. 8).

Regarding claim 2, Lin discloses the folding display device of claim 1, wherein the hinge part (32) includes a plurality of unit hinges (327/328/334/333 in Fig. 13 shown assembled in Fig. 12 to form 32) that are connected to each other, the plurality of unit hinges (327/328/334/333) capable of being folded in sequences based on the configuration (configurations shown in Fig. 26-29) of the flexible display panel (40).

Regarding claim 3, Lin discloses the folding display device of claim 2, wherein the plurality of unit hinges (327/328/334/333) is capable of forming a selected curvature (different curvatures shown in Fig. 27-29) based on the folded sequences (see Fig. 27-29).

Regarding claim 4 (as best understood), Lin discloses the folding display device of claim 3, wherein the first frame member (top sidewall of 11) and the second frame member (bottom sidewall of 11) each have a flexible frame member (50 as depicted Fig. 10; 50 can be made of a flexible material see [0073]; the members 50 are disposed at two sides of flexible display panel 40 and each have one end in contact with case 11 see [0072]) adjacent to the folding region (hinging region) of the first frame member (top sidewall of 11) and the second frame member (bottom sidewall of 11), 
the flexible frame member (50) capable of being folded based on the selected curvature of the plurality of unit hinges (327/328/334/333; see [0073] “the member 50 can be bent together with the hinge and the side of the flexible display panel 40”).

Regarding claim 5, Lin discloses the folding display device of claim 4, wherein the flexible frame member (50) divides the flexible display panel (40) to a first display region (42 in Fig. 25) and a second display region (41 in Fig. 25).

Regarding claim 6, Lin discloses the folding display device of claim 5, wherein the flexible frame member (50) overlaps with a location of the hinge part (32 as depicted in Fig. 20).

Regarding claim 7, Lin discloses the folding display device of claim 6, wherein the folding display device has one or more display modes including 
an expanded mode (depicted in Fig. 26), 
a dual mode (depicted in Fig. 27), and 

wherein the expanded mode displays the flexible display panel (40) at an unfolded state (in Fig. 26), 
wherein the dual mode displays the flexible display panel (40) at a fully folded state (in Fig. 27), the fully folded state including a state where the first case (11) and the second case (21) is interlocked with each other (as depicted in Fig. 9 see [0053]), and 
wherein the pivot mode displays the flexible display panel (40) at any folded state, the any folded state including any state between the unfolded state and the fully folded state (as depicted in Fig. 26-29).

Regarding claim 8, Lin discloses the folding display device of claim 7, wherein the expanded mode (in Fig. 26) displays the first display region (42) and the second display region (41) as a combined single display (as depicted in Fig. 26).

Regarding claim 9, Lin discloses the folding display device of claim 7, wherein the dual mode (in Fig. 27) displays first display information at the first display region (42) and second display information at the second display region (41 as depicted in Fig. 27).

Regarding claim 12, Lin discloses the folding display device of claim 7, wherein the pivot mode (in fig. 28 and 29) includes an outer folding type and an inner folding type, 
wherein the outer folding type forms the selected curvature to have an obtuse angle (as depicted in Fig. 29); and 



    PNG
    media_image1.png
    819
    682
    media_image1.png
    Greyscale

Regarding claim 13, Lin discloses the folding display device of claim 7, wherein the frame structure further comprising support members (111a/111b in annotated Fig. 3 above) between the flexible frame member (50) and the third frame member (middle 

Regarding claim 14, Lin discloses the folding display device of claim 13, wherein each of the support members (111a/111b) are spaced apart from each other (as depicted in annotated Fig. 3).

Regarding claim 15, Lin discloses the folding display device of claim 14, wherein the third case (22) has fitting holes (openings in Fig. 8, receiving similar members to 111a/111b) to fit the support members (111a/111b).

Regarding claim 18, Lin discloses the folding display device of claim 15, wherein the third case (22) includes a holding groove (222 in Fig. 6).

Regarding claim 19, Lin discloses the folding display device of claim 18, wherein the frame structure (frame structure of 11) further comprising a hook frame member (12), the hook frame member (12) being at each end of the first frame member (top sidewall of 11) and the second frame member (bottom sidewall of 11).

Regarding claim 20 (as best understood), Lin discloses the folding display device of claim 19, wherein the first case (11) includes a holding groove (222) at the hook frame member (12; 222 is included in the third case 22 and positioned adjacent to the first case 11 proximate the hook frame member 12 as depicted in Fig. 4 and 9).

Regarding claim 21 (as best understood), Lin discloses the folding display device of claim 20, wherein the holding groove (222) interlocks the third frame member (middle sidewall of 11 connecting top and bottom sidewalls of 11 in Fig. 5) to the third case (22) during the dual mode (as depicted in Fig. 9).

Regarding claim 22, Lin US 20180213663 discloses a folding display device, comprising: 
a flexible display panel (40 in Fig. 25) that is configured to be folded; 
a mid-frame (31 in Fig. 1 and 11) positioned adjacent to a rear surface of the flexible display panel (40), the mid-frame (31) having a plurality of holes (315/314 in Fig. 11) extending through the mid-frame (31) at a folding region; and 
a second case (21 in Fig. 7) positioned adjacent to the mid-frame (31) extending co-planar with the mid-frame (31), 
the second case (21) having a hinge part (32 in Fig. 1 and 25) overlapping the plurality of holes (315/314) in the mid-frame (31), 
wherein the folding display device has one or more display modes including an expanded mode (in Fig. 26), a dual mode (in Fig. 27), and a pivot mode (in Fig. 29), 
wherein the expanded mode displays the flexible display panel (40) at an unfolded state (as depicted in Fig. 26), 
wherein the dual mode displays the flexible display panel (40) at a fully folded state, the fully folded state including a state where the first case (11 in Fig. 5) and the second case (21) is interlocked with each other (as depicted in Fig. 9 see [0053]), and 
40) at any folded state, the any folded state including any state between the unfolded state and the fully folded state (as depicted in Fig. 26-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 9 above, and further in view of Kang US 20180198896.

Regarding claim 10, Lin discloses the folding display device of claim 9.
Lin does not explicitly disclose wherein the first display information and the second display information is a same data.
However, Kang US 20180198896 discloses a first display information and a second display information is a same data (as depicted in Fig. 11b and 11c).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first display information and the second display information of Lin be a same data, as taught by Kang, in order to allow the user to utilize the desired display.

Regarding claim 11, Lin discloses the folding display device of claim 9.
Lin does not explicitly disclose wherein the first display information and the second display information is a different data.
However, Kang US 20180198896 discloses a first display information and a second display information is a different data (see [0184]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the first display information and the second display information of Lin be a different data, as taught by Kang, in order to allow the user to utilize the desired display.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 13 above, and further in view of Sato US 20160011628.

Regarding claim 16, Lin discloses the folding display device of claim 13.
Lin does not explicitly disclose a tension spring on the flexible frame member; and a coupling member, the tension spring being coupled to a surface of the flexible frame member through the coupling member.
However, Sato US 20160011628 discloses a tension spring (22 in Fig. 5 and 6) on the flexible frame member (14 in Fig. 6 and 15); and a coupling member (23 in Fig. 6), the tension spring (22) being coupled to a surface of the flexible frame member (14) through the coupling member (23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a tension spring on the flexible frame 

Regarding claim 17, Lin in view of Sato discloses the folding display device of claim 16, wherein the coupling member (23/24 of Sato) has a C-shaped cross section to cover a portion (end portion of 22 in Fig. 6 of Sato) of the tension spring (22 of Sato as depicted in Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu US 10890949 Fig. 3; Park US 20190082544 Fig. 2a-2c; Brad US 10426051 Fig. 1; Ahn US 10297785 Fig. 1 and 4d; Baek US 10433438 Fig. 12b; Wu 10509441 Fig. 2; Cho US 10222835 Fig. 4b and 7a-b; Kim US 20150338888 Fig. 1a; Namkung US 9460644 Fig. 1b; Ko US 9348362 Fig. 7, 13a and 14a; Kim US 20180341293 Fig. 7-10; Yoo US 20180324964 Fig. 5-6 and 25a-c; Seo US 20180110139 Fig. 2 and 10a-c disclose a folding display device with different housing portions and different folding states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841